FILED
                             NOT FOR PUBLICATION                             MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OLUSOJI ODUMAKINDE,                              No. 09-70179

               Petitioner,                       Agency No. A077-183-904

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Olusoji Odumakinde, a native and citizen of Nigeria, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for an abuse of discretion the denial of a motion to reopen, Iturribarria v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 321 F.3d 889, 894 (9th Cir. 2003), and we grant the petition for review and

remand.

       In his motion to reopen, Odumakinde provided evidence that there has been

an escalation of violence since the time of the merits hearing against his family

members and fellow churchgoers in Nigeria because of their Christian religion,

including that Muslim extremists doused Odumakinde’s brother with gasoline in

an attempt to light him on fire, and cut his head with a machete. We conclude the

BIA abused its discretion in denying Odumakinde’s motion to reopen where he

provided sufficient evidence of changed circumstances in Nigeria such that he now

has a “reasonable likelihood” of demonstrating a well-founded fear of persecution.

See Malty v. Ashcroft, 381 F.3d 942, 945-48 (9th Cir. 2004). Accordingly, we

grant the petition and remand to the BIA with instructions to reopen. See id. at

948.

       PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    09-70179